      Case 1:19-cv-03841-WMR Document 292 Filed 05/06/20 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                      ATLANTA DIVISION

JANE DOE 2,
                                            Civil Action No.
           Plaintiff,                       1:19-cv-03841
v.

RED ROOF INNS, INC., et al.,                JURY TRIAL DEMANDED,
           Defendants.                      Pursuant to Fed. R. Civ. P. 38




                                ORDER

     Having considered the Consent Motion to Dismiss Certain Defendants

Without Prejudice, for good cause shown, the motion is GRANTED.

IT IS HEREBY ORDERED that

     VAD Property Management LLC

     Hament Desai

     Auro Hotels Management, LLC

     JHM Hotels Management, Inc.

     LAXMI Druid Hills Hotel, LLC

     Vantage Hospitality Group, Inc.

     2014 SE Owner 5- Emory, LLC


     are Dismissed Without Prejudice.
      Case 1:19-cv-03841-WMR Document 292 Filed 05/06/20 Page 2 of 2




     IT IS SO ORDERED, this 6th day of May 2020.




Prepared by:

/s/ Tiana S. Mykkeltvedt
Tiana S. Mykkeltvedt
Georgia Bar No. 533512
BONDURANT MIXSON & ELMORE, LLP
3900 One Atlantic Center
1201 West Peachtree Street, NW
Atlanta, GA 30309
Phone: (404) 881-4100
Fax: (404) 881-4111
